DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election without traverse of Group II, claims 1,6-7 and 9-11, and withdrawal from consideration of claims 2-5,8, and 12-16 in the reply filed on 11/22/2021 is acknowledged.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter which was not described in the specification are “for each value q that ranges between 0 and (R*S)-1, the ALU is configured to perform an iteration comprising the that starts from the s'th coefficient of the two dimensional filter”, emphasis added.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 7, it is indefinite as to what “X”, line 3, “s”, line 6, and thus “s’th coefficient” are.  Claim 11 also have the same problem.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1,6,9 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Kato et al. (2011/0239032)
As per claims 1 and 9, Kato discloses in figure 2 an arithmetic logic unit (ALU) configured to perform a two-dimensional filtering comprising: a first routing grid (105) connected to N data lanes (each comprising 107,108), wherein the first routing grid is adapted to drive first data (from 103) to the N data lanes, wherein N is an integer that is greater than one; a second routing grid (104) connected to the N data lanes, wherein the second routing grid is adapted to drive second data (from 102) to the N data lanes, and performing. in each data lane of the N data lanes, by a plurality of N functional units (107,108) of the N data lanes, N instances of the filtering thereby outputting N results; and performing an operation (106,109) on the N results thereby outputting an output result. 
 	As per claims 6 and 10, Kato discloses in figure 2 each data lane comprises a cyclic accumulator buffer (108) that is coupled to a reduction unit (the inherent circuitry for summing partial products of the multiplier 107) of the data lane, wherein the ALU is configured to perform the two dimensional filtering operation by applying a two dimensional filter that comprises R rows of S coefficients each, and wherein R and S are integers that exceed one (e.g. R=12, S=11, see paragraph [0086]. 



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CHUONG D NGO/Primary Examiner, Art Unit 2182